Order filed December 1, 2022




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00756-CV
                                  ____________

                         STANLEY COLE, Appellant

                                         V.

                 EXXON MOBIL CORPORATION, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-56144

                                   ORDER

      The clerk’s record was filed November 1, 2022. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain:

            - November 19, 2019 Notice of Non-Suit of Empire Abrasive
               Equipment Co., L.P.

            - October 7, 2021 Notice of Non-Suit of The Quickcrete Cos., LLC
              - March 3, 2022 Notice of Non-Suit of 3M Co.

              - April 15, 2022 Notice of Non-Suit of Specialty Sand Company

              - November 18, 2022 Trial Court Order Confirming Disposition of
                 All Defendants

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 15, 2022, containing the above listed items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan